Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The amendments, filed February 2, 2022, has been entered. Claims 2, 4, 8, and 9 have been cancelled. Claims 1, 3, 5-7, and 10 have been amended. Claims 11-20 have been added. Claims 1, 3, 5-7, 10-20 are currently pending in the application.
Applicant argues on pages 7-9 that the previously cited prior art of DuPre (U.S. Publication No. 2014/0196214) does not disclose, teach, or suggest the newly amended subject matter of one or more fiber-filled compartments arranged on the rectangular shaped top sheet such that the one or more fiber-filled compartments are on a first side of the pillow with respect to the inner chamber. However, a new rejected has been entered with regards to claim 1, 3, 5-7, and 11-14, with Duke (UK Patent Publication No. GB 2282964 A) cited for the compartments, as discussed in the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,966,551.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application is generic to all that is claimed in claim 1 of the reference patent, and claim 7 contains subject matter regarding the removable insert which is additionally generic to all that is claimed in claim 1 of the reference patent.  Claims 5 and 6 of the instant application are generic to all that is claimed in claim 6 of the reference patent, where claim 5 of the instant application requires the releasable fastener be a zipper and claim 6 of the instant application requires the releasable fastener to be a hook and loop structure.  Claim 15 of the instant application is generic to all that is claimed in claims 1 and 5 of the reference patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duke (UK Patent Publication No. GB 2282964 A) in view of Cramer (U.S. Patent No. 3,162,868) and further in view of Wassilefky (U.S. Publication No. 2005/0076442).
Regarding claim 1, Duke discloses a multi-purpose pillow comprising: a sheet 12 arrangement including a top sheet 15 and a bottom sheet (see annotated Figure 10, below) stitched together along three edges to define an inner chamber 13 having an opening 22 on a fourth edge (Figures 1 and 10, where the top sheet 15 is attached to the bottom sheet except at opening 22, where, as such, the structure of pillow case 12 is the same as would be achieved through stitching, and thus meets the limitations of the claim, see MPEP 2113), the sheet arrangement being configured to receive a removable pillow insert 18 into the inner chamber 13 for adjusting a loft of the pillow (page 4, line 6-page 5, line 14, where the insert 18 may be filled with various amounts of fluid, therefore achieving different lofts when the amount of fluid is increased or decreased); one or more filled compartments 21 arranged on the top sheet 15 such that the one or more filled compartments 21 are on a first side of the pillow (defined by the top of the pillow, with respect to the orientation shown in Figure 10) with respect to the inner chamber 13 (Figure 10 and page 5, lines 6-14); an envelope 14 connected to the bottom sheet (see annotated Figure 10, below) such that the envelope 14 is on a second side of the pillow (defined by the bottom pillow, with respect to the orientation shown in Figure 10), opposite the first side with respect to the inner chamber 13 (Figure 10), the envelope 14 having an opening 23 distinct from the opening 22 of the inner chamber 13 (Figure 10); a removable pad 17 contained within the envelope 14 (Figure 10 and page 5, lines 6-14).

    PNG
    media_image1.png
    316
    537
    media_image1.png
    Greyscale

Duke does not disclose a rectangular sheet arrangement including a rectangular shaped top sheet and a rectangular shaped bottom sheet, the removable pad being foam, the compartments being foam, and a releasable fastener connecting the top sheet and the bottom sheet at the opening of the inner chamber.
Cramer teaches a rectangular sheet arrangement 7 and 8 including rectangular shaped top sheet 7 and a rectangular shaped bottom sheet 8 stitched together along three edges with an opening on a fourth edge (defined by fastener 17, Figure 1), the compartments (formed by sheets 11 and 12, Figure 2) being fiber-filled (Col. 1, lines 48-53) and a releasable fastener 17 connecting the top sheet 7 and the bottom sheet 8 at the opening of the inner chamber 17 (Figure 1 and Col. 2, lines 11-25, where any suitable closing means may be provided to releasably secure the opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duke with a rectangular shaped top sheet and a rectangular shaped bottom sheet stitched together along three edges and a releasable fastener connecting the top sheet and the bottom sheet at the opening of the inner chamber as taught by Cramer, because the stitched construction of Cramer would merely amount to a routine selection of a known method to form a pillow cover which surrounds and encloses a pillow or cushion, and the releasable fastener allows for the pillow cover to be opened to removably receive a pillow or cushion and hold the pillow or cushion in the desired position within the pillow case (Col. 2, lines 11-18). Additionally, the compartments with a fiber fill would provide adequate absorption of perspiration and oils from a user, which may be readily washed or cleaned when the pillow case is removed (Col. 1, lines 48-53).
Moreover, it would have been an obvious matter of design choice to select the shape of the pillow cover to be rectangular, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the pillow cover is of another shape, such as a circle or contoured shape.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. In this regard, MPEP 2144.04 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Wassilefky teaches a removable pad 10 which comprises foam 18 (Figure 2 and paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Duke, as modified, so that the removable pad comprises foam as taught by Wassilefky, because the removable pad of Wassilefky which comprises viscoelastic foam responds to changes in temperature such that body heat molds the pillow to conform to the curves of a body for comfort and support (see Wassilefky, paragraph 0009).  Additionally, doing so would merely amount to a simple substitution of one known element (the removable pad 17 of Duke) for another element (the removable pad 10 of Wassilefky) that would not provide unexpected results, as the removable pad of Duke is required to impart softness and comfort (see Duke, page 4, lines 6-22), which the memory foam of Wassilefky is capable of providing (see Wassilefky, paragraph 0009).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 3, Duke, as modified, discloses the subject matter as discussed above with regard to claim 1.  Duke, as modified, further discloses a removable pad 10 which comprises gel covered visco foam, visco foam 18, or latex (see Wassilefky, Figure 2 and paragraph 0028).
Regarding claim 5, Duke, as modified, discloses the subject matter as discussed above with regard to claim 1.  Duke, as modified, further discloses wherein the releasable fastener 17 comprises a zipper (see Cramer, Figure 1 and Col. 2, lines 11-25).
Regarding claim 7, Duke, as modified, discloses the subject matter as discussed above with regard to claim 1.  Duke, as modified, further discloses the removable pillow insert 18 contained within the inner chamber 13, the removable pillow insert 18 extending across at least a portion of a width and at least a portion of a length of the inner chamber 18 (see Duke, Figures 1 and 10).
Regarding claim 11, Duke, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7.  Duke, as modified, further discloses wherein the removable pillow insert 18 is configured to extend across an entire width and an entire length of the inner chamber 13 (see Figures 1, 10, and 11, where the inner chamber is less wide than the total width of the pillow case 12, but the pillow insert 18 extends substantially access an entire length and width of the inner chamber 13.
Regarding claim 12, Duke, as modified, discloses the subject matter as discussed above with regard to claim 1.  Duke, as modified, further discloses wherein the one or more fiber-filled compartments 21 are filled with a fiber-filling made of at least one of foam, polyester, cotton, down, or a mixture of two or more thereof (see Dukes, Figure 10 and see Cramer, Col. 1, lines 48-53, where the fiber may comprise cotton batting).
Regarding claim 13, Duke, as modified, discloses the subject matter as discussed above with regard to claim 1.  Duke, as modified, further discloses wherein the rectangular shaped top sheet 15 includes a first panel of fabric and a second panel of fabric connected together at predetermined locations to form the one or more fiber-filled compartments (see Duke, annotated Figure 10, above, where the compartments 21 are formed via quilting, see Duke, page 5, lines 6-14).
Regarding claim 14, Duke, as modified, discloses the subject matter as discussed above with regard to claim 1.  Duke, as modified, does not explicitly disclose wherein each of the one or more fiber-filled compartments are compressible in a range of 1 % to 50% by volume.
However, Duke, as modified, discloses the claimed invention except for where each of the one or more fiber-filled compartments are compressible in a range of 1 % to 50% by volume. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected each of the one or more fiber-filled compartments to be compressible in a range of 1 % to 50% by volume in order to achieve a desired level of comfort according to the preference of an end user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this regard, In re Aller, 105 USPQ 233 and MPEP 2144.05 are relevant.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Duke in view of Cramer and Wassilefky, and further in view of Tesch (U.S. Patent No. 4,959,880).
Regarding claim 6, Duke, as modified, discloses the subject matter as discussed above with regard to claim 1.  Duke, as modified, does not disclose wherein the releasable fastener comprises a hook and loop fastener.
Tesch teaches wherein the releasable fastener (for opening 3) comprises a hook and loop fastener (Figures 1 and 2 and Col. 2, lines 33-41, where the releasable fastener may be a zipper or a Velcro™ fastener, which are hook and loop type fasteners).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Duke, as modified, so that the releasable fastener comprises a hook and loop fastener as taught by Tesch, because doing so would merely amount to a simple substitution of one known element (the zipper of Cramer) for another (the hook and loop fastener of Tesch) that would not provide unexpected results, as Tesch provides for both a zipper or hook and loop fastener to be used to secure the opening 3 (see Tesch, Col. 2, lines 33-41) and Cramer contemplates that any suitable closing means may be provided for the fastener (see Cramer, Col. 2, lines 11-25).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, claims 15-20 are objected to as they would be allowable pending the timely filing of a terminal disclaimer, as discussed above with regard to the current non-statutory double patenting rejection of claim 15.
Regarding claim 10, Duke, as modified, discloses the subject matter as discussed above with regard to claim 1. Duke, as modified, does not disclose wherein the removable pillow insert comprises a cover made with at least one of cotton, linen, silk, polyester, wool, nylon, rayon, or a mixture of two or more thereof, the cover being filled with fiber down, chipped memory foam, or a mixture of two or more thereof. 
Regarding claim 15, Duke discloses a multi-purpose pillow comprising: a sheet 12 arrangement including a top sheet 15 and a bottom sheet (see annotated Figure 10, above) stitched together along three edges to define an inner chamber 13 having an opening 22 on a fourth edge (Figures 1 and 10, where the top sheet 15 is attached to the bottom sheet except at opening 22, where, as such, the structure of pillow case 12 is the same as would be achieved through stitching, and thus meets the limitations of the claim, see MPEP 2113), the sheet arrangement being configured to receive a removable pillow insert 18 into the inner chamber 13 for adjusting a loft of the pillow (page 4, line 6-page 5, line 14, where the insert 18 may be filled with various amounts of fluid, therefore achieving different lofts when the amount of fluid is increased or decreased); one or more filled compartments 21 arranged on the top sheet 15 such that the one or more filled compartments 21 are on a first side of the pillow (defined by the top of the pillow, with respect to the orientation shown in Figure 10) with respect to the inner chamber 13 (Figure 10 and page 5, lines 6-14); an envelope 14 connected to the bottom sheet (see annotated Figure 10, below) such that the envelope 14 is on a second side of the pillow (defined by the bottom pillow, with respect to the orientation shown in Figure 10), opposite the first side with respect to the inner chamber 13 (Figure 10), the envelope 14 having an opening 23 distinct from the opening 22 of the inner chamber 13 (Figure 10); a removable pad 17 contained within the envelope 14 (Figure 10 and page 5, lines 6-14). Cramer and Wassilefky are additionally cited, for their teachings of a rectangular sheet arrangement, fiber-filler compartments, releasable fastener, and foam pad (see discussion of claim 1, above).
Leifermann (U.S. Publication No. 2007/0245493) is cited as being of interest for disclosing a removable pillow insert 14 and 46 comprising a cover 14 made with at least one of cotton, linen, silk, polyester, wool, nylon, rayon, or a mixture of two or more thereof (paragraph 0021, where the cover 14 may be comprised of cotton, a cotton and polyester blend, polyester, silk, and wool among a variety of materials), the cover 14 being filled with fiber, down, chipped memory foam, or a mixture of two or more thereof 46 (paragraphs 0009-0010 and 0032, where the filler material 46 may comprise cotton fibers, loos pieces of viscoelastic foam, and down, among other filler types and combinations thereof). However, the removable filler insert 18 of Duke comprises a bag made of a flexible, impervious material to contain air therein. The air-filled insert of Duke is thus able to be displaced when a user’s head is placed on the pillow, such as in the manner depicted in Figure 11, thereby adding thickness to each side of the head (see Duke, pages 4, lines 6-22). The amount of air is able to be adjusted via the valve 20 (see Duke, Figures 6-8), allowing a user to vary the quantities of air within the bag to their desired level of comfort (see Duke, page 4, line 23- page 5, line 5). The compartments 21 of Duke are additionally provided such that the pillow insert 18 is surrounded on all sides by soft filling material (page 5, lines 6-14), such that when the bag is displaced by a user’s head, there is not a loss of softness or comfort provided by the pillow (see Duke, page 4, lines 16-22). Substituting the fluid-filled insert of Duke for the removable insert 14 and 46 of Leifermann would render Duke unsuitable for its intended purpose, as the pillow insert, filled with soft, solid materials and not fluid, would not displace to the sides of a user’s head in the same manner or to the same extent as Duke. As such, it would not have been obvious for one of ordinary skill in the art to modify either Duke in the claimed manner as it would inhibit the proper functioning of the respective devices in their designed manner. Moreover, there is no disclosure, teaching or suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of the subject matter of claims 10 and 15 may be reasonably maintained. Claims 16-20 are objected to as additionally being allowable by virtue of their dependence on claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673